[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff brought this action against Shaky Jake's Bar, owned and CT Page 7410 operated by the defendants, Silverstreak, Inc., and/or Jeffrey Baier through their employees and representatives.
He claims he was injured in a disturbance at the bar on June 21, 1996 at about 12:34 a.m. The plaintiff's injuries were a fractured jaw, a broken tooth and various bruises as a result of the negligence of the defendants in failing to break up a fight. He also claims that bouncers and other employees contributed towards his injuries.
The defendants deny that they were negligent and allege that if they did contribute towards the plaintiff's injuries it was done to defend themselves against the plaintiff and that they used no more force than was necessary.
The plaintiff testified that his brother was involved in a fight and he went outside to help him. He fell on the ground and was punched and kicked in the face. He said that the person who kicked him wore a shirt that the bouncers all wore. However, he gave two statements to the police. At the scene he was unable to state who kicked him. On June 27, 1996, he gave a written statement saying that one of the bouncers kicked his face into the ground. The bouncer had a Shaky Jake's shirt on. He does not know who his assailant was. The plaintiff also claimed he was not drunk, but the hospital report says that he stated that he had been drinking and that he had "acute alcoholic intoxication".
Baier testified that he was the manager of the club at the time of this incident and oversees all the employees. There were six bouncers on duty all wearing uniform shirts. He was also present as was a DJ and two or three bartenders. He testified that he believed the security was adequate and that none of the bouncers had kicked or punched the plaintiff.
The court finds that the plaintiff was injured while outside the bar, but finds no credible evidence that his injuries were caused by any employee of the defendants. The court also finds that the plaintiff has failed to prove that the defendants were negligent. The bar is not an insurer. Reasonable care is all that is required.
In view of all of the foregoing, judgment must enter for the defendants.
D. Michael Hurley, Judge Trial Referee